DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Invention I (claims 1, 3-11, 13-14, and 25), without traverse, in the reply filed on 11/09/2021.
Claims 17-21 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1, 3-11, 13-14, and 25 have been examined on the merits.

Priority
The instant application is a continuation of Application No. 15/553115, which is a national stage entry of PCT/EP2016/054640 and claims foreign priority under 35 U.S.C. 119(a)-(d) based on applications AU 2015900777 and AU 2015900752 filed in Australia on 3/05/2015 and 3/04/2015, respectively. However, a certified copy of the AU 2015900752 application has not been submitted as required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/11/2019 is in compliance with the provisions of 37 C.F.R. 1.97 and all references have been fully considered.

Claim Objections
Claim 1 is objected to because of the following informality: the Latin term “in-vitro” contains a hyphen instead of a space between “in” and “vitro”. Appropriate correction is required.
Claim 7 is objected to since there should be no space in the unit “ng /ml”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 requires the level of PDGF-BB to be “between 3.0 ng/ml and 120 ng/ml”, but the parent claim recites that said growth factor level “is 10 ng/ml or less”. According to MPEP § 608.01(n)(III), one of the two requirements for proper dependency under 35 U.S.C. 112(d) is that a dependent claim should specify a further limitation of the subject matter claimed. In this case, the upper range of PDGF-BB level interval in claim 6 falls outside the upper range recited in claim 1 (i.e., 10 ng/ml). Thus, claim 6 fails to further limit the subject matter of a previous claim.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3-11, 14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (Pub. No. US 2012/0329087 A1).
According to Tsuchiya et al., mesenchymal stem cells (MSCs) isolated from tissues of adults like bone marrow and from various cells like cord blood can be cultured and proliferated in vitro. Since MSCs are multipotent and can be differentiated into a plurality of mesenchymal cells and non-mesenchymal cells, they serve as a cell source for regenerative medicine and cell treatment (par. [0002]). 
Culturing of MSCs conventionally employ a medium containing fetal bovine serum (FBS). However, bovine serum varies and can elicit an immune response when transplanted (par. [0003]). Immunorejection in transplantation is a problem in regenerative medicine and use of immunosuppressant can cause side effects. Thus, production of MSCs having immunosuppression ablity would be advantageous (par. [0023]).
Tsuchiya et al. found that MSCs cultured in a serum-free medium containing a particular additive, wherein immunosuppression ability is maintained or improved (par. [0025], [0049]). The additive for the serum-free medium comprises an FGF, a PDGF, 
Accordingly, Tsuchiya et al. discloses a method for producing a cell preparation containing MSCs having immunosuppression ability under serum-free condition. The method comprises: (a) proliferating MSCs in a serum-free medium containing comprises an FGF, a PDGF, TGF-[Symbol font/0x62], and HGF, an EGF, at least one phospholipid, and at least one fatty acid; and (b) screening MSCs whose immunosuppression ability is maintained or improved (par. [0051]). The method can further comprise a pre-proliferation step before step (a) which entails pre-proliferating MSCs in a serum-free medium containing an FGF, a PDGF, an EGF, at least one phospholipid, and at least one fatty acid (without TGF-[Symbol font/0x62] and HGF; par. [0097]-[0098])
The serum-free medium is a medium that does not contain serum and comprises a basal medium such as Ham’s F12 medium, DMEM, RPMI-1640, and MCDB (par. [0054], [0057], [0130]). In a preferred embodiment, the basal medium contains 0.5-100 ng/ml PDGF, 0.5-200 ng/ml EGF, 0.1-100 ng/ml FGF (par. [0058]-[0059]), wherein FGF is preferably FGF-2 and PDGF is preferably PDGF-BB or PDGF-AB (par. [0063], [0113]). 
In a working example, human MSCs were pre-proliferated for 11 days and then cultured in either (i) serum-free medium containing all of the 7 additives described above (“Medium 1”), (ii) serum-free medium containing FGF, a PDGF, an EGF, at least one phospholipid, and at least one fatty acid (“Medium 2”), or (iii) DMEM containing 10% FBS (par. [0203]-[0212]). Results show that MSCs cultured in (i) or (ii) proliferated significantly more than MSCs cultured in (iii) (Fig. 9).
et al. is comparable to the instant application’s method of promoting stem cell proliferation in vitro as shown below:
Regarding claim 1: proliferating MSCs in a serum-free medium (par. [0051]) is equivalent to the step “culturing a population of mesenchymal lineage precursor or stem cells in a fetal bovine serum free cell culture medium”. Tsuchiya et al. compares the effect of the disclosed serum-free medium on MSC growth vs. DMEM medium containing FBS in a working example (par. [0203]-[0212]; Fig. 9). This indicates that the serum-free medium does not contain serum such as FBS.
The serum-free medium contain additives including an FGF, a PDGF, and an EGF, thereby meeting the requirement that the culture medium comprises “platelet derived growth factor (PDGF), epidermal growth factor (EGF) and fibroblast growth factor 2 (FGF2)”.
The preferred embodiment of PDGF amounting to 0.5-100 ng/ml, EGF amounting to 0.5-200 ng/ml, and FGF amounting to 0.1-100 ng/ml (par. [0058]-[0059]) read on “wherein the level of PDGF is 10 ng/ml or less, the level of EGF is 5 ng/ml or less, and the level of FGF2 is 0.1 ng/ml or less”. Although the disclosed amounts of the growth factors are not identical to the claimed amounts, MPEP § 2144.05(I) states that a prima facie case of obviousness exists when the claimed ranges "overlap or lie inside ranges disclosed by the prior art". In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66  (Fed. Cir. 1997). In this case, Tsuchiya et al.’s PDGF amount of 0.5-100 ng/ml overlaps with [Symbol font/0xA3]10 ng/ml, the disclosed EGF amount of 0.5-200 ng/ml overlaps with [Symbol font/0xA3]5 ng/ml, and the disclosed FGF amount of 0.1-100 ng/ml overlaps with [Symbol font/0xA3]1 ng/ml.
Hence, claim 1 is obvious over Tsuchiya et al..
Regarding claims 3 and 4: the level of FGF2 is further limited to “between 2 pg/ml and 1 ng/ml” and “is 1 ng/ml”, respectively. As discussed above, the prior art teaches that FGF2 is present in the amount of 0.1-100 ng/ml. And in a working example, the concentration of FGF2 (bFGF) in the serum-free medium is 3 ng/ml (Table 1, p.10). Based on the broad range allowed, the FGF2 concentration can be viewed as an optimizable variable for growing MSCs. A person with ordinary skill in the art before the effective filing date of the claimed invention would have found the claimed amount through routine optimization and experimentation. See MPEP 2144.05 (II)B. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Regarding claim 5: Tsuchiya et al.’s teaching that PDGF is preferably PDGF-BB or PDGF-AB satisfies “wherein the PDGF is PDGF-BB”.
Regarding claims 6 and 7: PDGF like PDGF-BB amounting to 10 ng/ml in a working example (Table 1, p.10) fulfills “wherein the level of PDGF-BB is between 3.0 
Regarding claim 8: 10 ng/ml of PDGF like PDGF-BB corresponds to “wherein the level of PDGF-BB is at least 10 ng/ml”.
Regarding claims 10 and 11: the level of EGF is further specified to be “between 0.08 ng/ml and 5 ng/ml” and “between 3 ng/ml and 5 ng/ml”, respectively. Tsuchiya et al. teaches that EGF is present in the amount of 0.5-200 ng/ml such as 20 ng/ml (Table 1, p. 10). The EGF concentration is also another optimizable variable for growing MSCs, thus one with ordinary skill in the art before the effective filing date of the claimed invention would have determined the claimed amount via routine optimization and experimentation. Id.
Regarding claim 14: the cell culture medium in the method of claim 14 is required to “maintains the mesenchymal lineage progenitor or stem cells in an undifferentiated state”. 
Tsuchiya et al. does not explicitly state that the MSCs are maintained to be undifferentiated. But since the disclosed method involves proliferating MSCs or increasing the number of MSCs during culturing in the serum-free medium, and since the serum-free medium used is the same as the recited “fetal bovine serum free cell culture medium”, it can be expected that the proliferated MSCs are undifferentiated based on the principles of inherency. See MPEP § 2112.02.
Regarding claim 25: the serum-free culture medium is shown to have significantly greater cell numbers when MSCs are cultured in it vs. in DMEM containing 10%FBS, thereby satisfying the limitation of the instant claim. 

Claims 1, 3-11, 13-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (Pub. No. US 2012/0329087 A1) in view of Ra et al. (Pub. No. US 2015/0118748 A1).
Tsuchiya et al.’s teachings are set forth above and applied herein. Tsuchiya et al. is found to render claims 1, 3-11, 14, and 25 obvious.
Regarding claim 13: the cell culture medium in the method of claim 1 is further defined as comprising “alpha-minimal essential medium”.
et al. is different from the instant claim in that it only lists Ham’s F12 medium, DMEM, RPMI-1640, and MCDB as examples of suitable medium that constitutes the serum-free medium.
Despite this, alpha-minimal essential medium ([Symbol font/0x61]-MEM) is known in the art as another basal medium that can be utilized to culture stem cells like MSCs as substantiated by Ra et al.. Ra et al. teaches that [Symbol font/0x61]-MEM is a recognized alternative for DMEM and RPMI (par. [0024]). A person with ordinary skill in the art would have used [Symbol font/0x61]-MEM as the basal medium in the disclosed method’s serum-free medium instead of DMEM or RPMI with reasonable expectation that MSCs would still proliferate. Obviousness is based on the rationale that substitution of one known element for another known element, both elements having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. See MPEP § 2143 and KSR International Co. v. Teleflex Inc. 550 US 398, 82 USPQ2d 1385 (2007).
Claim 13 is therefore obvious over Tsuchiya et al. in view of Ra et al..

Conclusion
	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651